Chancellor James
afterwards delivered the decree of the court:
The Judge stated the case fully from the bill and answer, and then proceeded as follows :
To prove that the marriage settlement was obtained by fraud, the corhplainant, the administrator, has produced three witnesses; Mrs. Collins, Mr. 'Verree, and Mr. Hodgson. Tlie first, Mrs. Collins, has said much respecting conversations with Mrs. Picton before the marriage* but all that she appears to recollect about Pictbn was, that he said-when the settlement was offered to him for his signature, “ that if he did read it, he would not understand it,” and that Graham said, “ it was matter of fornru}? Mr. Hodgson, one of the witnesses to the deed, was called éut of the piazza about a quarter of an hour before the ceremony to witness the deed, but saw no one sign it, and heard Graham say, “ it was matter of form.” Mr. Ver-ree was present at the marriage of Pictonwhen the settlement was presented to him, he objected to it, and Graham said there was nothing in it to injure him, and that hé might sign it. Picton took up the deed, but had not timé to read ten lines, and witness does not thiiik he could havé read more. The next day he said he had a good opinion of Graham, and that he did hot think he would injure him.” So far goes the testimony of three witnesses, who were to establish a fraud sufficient to overthrow a solemn deed in writing, entered into by the parties. But this evidence has been contradicted by defendants answer, in which they state, that “ Picton was informed three weeks before the marriage of the provisions to be made in the settlement, and that before he signed it, he perused it with care and. attention.” Verree indeed says, ■“ that Picton could not have read ten lines ;” but here is the answer of two defendants to contradict him, and the court must give that *602weight to the answer which equity is accustomed to do.— jf picton could not understand the settlement, he might in ^lree weeks have applied to counsel, who could have explained it for him ; and if it has been injurious to him, it was ^'Is own fault that caused it; for why did he sign an instrument which he did not read, and could not understand' ?
Complainant stated further in his bill, that defendants took into their possession all the property bequeathed to Mrs.'Picton, under the will of her father and grandmother ; but defendants deny that they ever were possessed of any of the property bequeathed to complainant’s wife ; so that as to this, charge, .the bill is not supported by any evidence, and is denied by the answer. Therefore under all the circumstances adduced in evidence, let the complainants bill be dismissed with costs.